Case 1:04-cr-00385-LMB Document 494 Filed 06/25/20 Page 1 of 3 PageID# 3158




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division


 UNITED STATES OF AMERICA
                                                )
               V.                               )
                                                          CRIMINAL NO. 1:04-cr-385
 ALI AL-TIMIMI,

               Defendant.


                                              Protective Order

       Before the Court is the Parties' Joint Motion for a Protective Order, which seeks to limit

dissemination of materials filed by the United States under seal in support of its opposition to the

defendant's motion for bail pending appeal. (ECF Nos. 487-488.) Based on the findings below,

these materials (the "Protected Materials") shall be subject to the following Protective Order:

       1.      The United States has filed these Protected Materials under seal, and in partially

redacted form, based on its asserted need to protect the identity ofan unidentified prison informant.

The informant's name, personal identifiers, and the identity of the particular United States

Attorney's Office that prosecuted him, have all been fully redacted from the Protected Materials.

       2.        Because the Protected Materials are now under seal, the United States and defense

counsel have conferred and agreed upon the following restrictions on their handling and

dissemination.


       3.        The United States and defense counsel may use the Protected Materials for

purposes of litigating the defendant's ongoing Emergency Motion for Release under the Bail

Reform Act(ECF No. 465), and may make such further disclosures as may be necessary for the

sole purpose of opposing or supporting this motion.
Case 1:04-cr-00385-LMB Document 494 Filed 06/25/20 Page 2 of 3 PageID# 3159
Case 1:04-cr-00385-LMB Document 494 Filed 06/25/20 Page 3 of 3 PageID# 3160
